Exhibit 10.1

 

SBA Loan #7040527908 Application #3000020655



 

LOAN AUTHORIZATION AND AGREEMENT (LA&A)

 

A PROPERLY SIGNED DOCUMENT IS
REQUIRED PRIOR TO ANY
DISBURSEMENT

 

CAREFULLY READ THE LA&A:

 

This document describes the terms and conditions of your loan. It is your
responsibility to comply with ALL the terms and conditions of your loan.



 

SIGNING THE LA&A:

 

All borrowers must sign the LA&A.

 

●Sign your name exactly as it appears on the LA&A. If typed incorrectly, you
should sign with the correct spelling.

 

●If your middle initial appears on the signature line, sign with your middle
initial.

 

●If a suffix appears on the signature line, such as Sr. or Jr., sign with your
suffix.

 

●Corporate Signatories: Authorized representatives should sign the signature
page.

 

Your signature represents your agreement to comply

with the terms and conditions of the loan.



  

 

 

Ref 50 30



 

 



SBA Loan #7040527908 Application #3000020655



 

U.S. Small Business Administration 

Economic Injury Disaster Loan

 

LOAN AUTHORIZATION AND AGREEMENT

 

Date: 06.17.2020 (Effective Date)

 

On the above date, this Administration (SBA) authorized (under Section 7(b) of
the Small Business Act, as amended) a Loan (SBA Loan #7040527908) to Home Bistro
Inc (Borrower) of 4014 CHASE AVE STE 212 MIAMI BEACH Florida 33140 in the amount
of one hundred and fifty thousand and 00/100 Dollars ($150,000.00), upon the
following conditions:

 

PAYMENT

 

●Installment payments, including principal and interest, of $731.00 Monthly,
will begin Twelve (12) months from the date of the promissory Note. The balance
of principal and interest will be payable Thirty (30) years from the date of the
promissory Note.

 

INTEREST

 

●Interest will accrue at the rate of 3.75% per annum and will accrue only on
funds actually advanced from the date(s) of each advance.

 

PAYMENT TERMS

 

●Each payment will be applied first to interest accrued to the date of receipt
of each payment, and the balance, if any, will be applied to principal.

 

●Each payment will be made when due even if at that time the full amount of the
Loan has not yet been advanced or the authorized amount of the Loan has been
reduced.

 

COLLATERAL

 

●For loan amounts of greater than $25,000, Borrower hereby grants to SBA, the
secured party hereunder, a continuing security interest in and to any and all
“Collateral” as described herein to secure payment and performance of all debts,
liabilities and obligations of Borrower to SBA hereunder without limitation,
including but not limited to all interest, other fees and expenses (all
hereinafter called “Obligations”). The Collateral includes the following
property that Borrower now owns or shall acquire or create immediately upon the
acquisition or creation thereof: all tangible and intangible personal property,
including, but not limited to: (a) inventory, (b) equipment, (c) instruments,
including promissory notes (d) chattel paper, including tangible chattel paper
and electronic chattel paper, (e) documents, (f) letter of credit rights, (g)
accounts, including health-care insurance receivables and credit card
receivables, (h) deposit accounts, (i) commercial tort claims, (j) general
intangibles, including payment intangibles and software and (k) as-extracted
collateral as such terms may from time to time be defined in the Uniform
Commercial Code. The security interest Borrower grants includes all accessions,
attachments, accessories, parts, supplies and replacements for the Collateral,
all products, proceeds and collections thereof and all records and data relating
thereto.

 

●For loan amounts of $25,000 or less, SBA is not taking a security interest in
any collateral.

 





Page 2 of 11



SBA Form 1391 (5-00) Ref 50 30

SBA Loan #7040527908Application #3000020655

 

REQUIREMENTS RELATIVE TO COLLATERAL

 

●Borrower will not sell or transfer any collateral (except normal inventory
turnover in the ordinary course of business) described in the “Collateral”
paragraph hereof without the prior written consent of SBA.

 

●Borrower will neither seek nor accept future advances under any superior liens
on the collateral securing this Loan without the prior written consent of SBA.

 

USE OF LOAN PROCEEDS

 

●Borrower will use all the proceeds of this Loan solely as working capital to
alleviate economic injury caused by disaster occurring in the month of January
31, 2020 and continuing thereafter and to pay Uniform Commercial Code (UCC) lien
filing fees and a third-party UCC handling charge of $100 which will be deducted
from the Loan amount stated above.

 

REQUIREMENTS FOR USE OF LOAN PROCEEDS AND RECEIPTS

 

●Borrower will obtain and itemize receipts (paid receipts, paid invoices or
cancelled checks) and contracts for all Loan funds spent and retain these
receipts for 3 years from the date of the final disbursement. Prior to each
subsequent disbursement (if any) and whenever requested by SBA, Borrower will
submit to SBA such itemization together with copies of the receipts.

 

●Borrower will not use, directly or indirectly, any portion of the proceeds of
this Loan to relocate without the prior written permission of SBA. The law
prohibits the use of any portion of the proceeds of this Loan for voluntary
relocation from the business area in which the disaster occurred. To request
SBA’s prior written permission to relocate, Borrower will present to SBA the
reasons therefore and a description or address of the relocation site.
Determinations of (1) whether a relocation is voluntary or otherwise, and (2)
whether any site other than the disaster-affected location is within the
business area in which the disaster occurred, will be made solely by SBA.

 

●Borrower will, to the extent feasible, purchase only American-made equipment
and products with the proceeds of this Loan.

 

●Borrower will make any request for a loan increase for additional
disaster-related damages as soon as possible after the need for a loan increase
is discovered. The SBA will not consider a request for a loan increase received
more than two (2) years from the date of loan approval unless, in the sole
discretion of the SBA, there are extraordinary and unforeseeable circumstances
beyond the control of the borrower.

 

DEADLINE FOR RETURN OF LOAN CLOSING DOCUMENTS

 

●Borrower will sign and return the loan closing documents to SBA within 2 months
of the date of this Loan Authorization and Agreement. By notifying the Borrower
in writing, SBA may cancel this Loan if the Borrower fails to meet this
requirement. The Borrower may submit and the SBA may, in its sole discretion,
accept documents after 2 months of the date of this Loan Authorization and
Agreement.

 





Page 3 of 11



SBA Form 1391 (5-00) Ref 50 30

SBA Loan #7040527908Application #3000020655

 

COMPENSATION FROM OTHER SOURCES

 

●Eligibility for this disaster Loan is limited to disaster losses that are not
compensated by other sources. Other sources include but are not limited to: (1)
proceeds of policies of insurance or other indemnifications, (2) grants or other
reimbursement (including loans) from government agencies or private
organizations, (3) claims for civil liability against other individuals,
organizations or governmental entities, and (4) salvage (including any sale or
re-use) of items of damaged property.

 

●Borrower will promptly notify SBA of the existence and status of any claim or
application for such other compensation, and of the receipt of any such
compensation, and Borrower will promptly submit the proceeds of same (not
exceeding the outstanding balance of this Loan) to SBA.

 

●Borrower hereby assigns to SBA the proceeds of any such compensation from other
sources and authorizes the payor of same to deliver said proceeds to SBA at such
time and place as SBA shall designate.

 

●SBA will in its sole discretion determine whether any such compensation from
other sources is a duplication of benefits. SBA will use the proceeds of any
such duplication to reduce the outstanding balance of this Loan, and Borrower
agrees that such proceeds will not be applied in lieu of scheduled payments.

 

DUTY TO MAINTAIN HAZARD INSURANCE

 

●Within 12 months from the date of this Loan Authorization and Agreement the
Borrower will provide proof of an active and in effect hazard insurance policy
including fire, lightning, and extended coverage on all items used to secure
this loan to at least 80% of the insurable value. Borrower will not cancel such
coverage and will maintain such coverage throughout the entire term of this
Loan. BORROWER MAY NOT BE ELIGIBLE FOR EITHER ANY FUTURE DISASTER ASSISTANCE OR
SBA FINANCIAL ASSISTANCE IF THIS INSURANCE IS NOT MAINTAINED AS STIPULATED
HEREIN THROUGHOUT THE ENTIRE TERM OF THIS LOAN. Please submit proof of insurance
to: U.S. Small Business Administration, Office of Disaster Assistance, 14925
Kingsport Rd, Fort Worth, TX. 76155.

 

BOOKS AND RECORDS

 

●Borrower will maintain current and proper books of account in a manner
satisfactory to SBA for the most recent 5 years until 3 years after the date of
maturity, including extensions, or the date this Loan is paid in full, whichever
occurs first. Such books will include Borrower’s financial and operating
statements, insurance policies, tax returns and related filings, records of
earnings distributed and dividends paid and records of compensation to officers,
directors, holders of 10% or more of Borrower’s capital stock, members, partners
and proprietors.

 

●Borrower authorizes SBA to make or cause to be made, at Borrower’s expense and
in such a manner and at such times as SBA may require: (1) inspections and
audits of any books, records and paper in the custody or control of Borrower or
others relating to Borrower’s financial or business conditions, including the
making of copies thereof and extracts therefrom, and (2) inspections and
appraisals of any of Borrower’s assets.

 

●Borrower will furnish to SBA, not later than 3 months following the expiration
of Borrower’s fiscal year and in such form as SBA may require, Borrower’s
financial statements.

 

●Upon written request of SBA, Borrower will accompany such statements with an
‘Accountant’s Review Report’ prepared by an independent public accountant at
Borrower’s expense.

 

●Borrower authorizes all Federal, State and municipal authorities to furnish
reports of examination, records and other information relating to the conditions
and affairs of Borrower and any desired information from such reports, returns,
files, and records of such authorities upon request of SBA.

 





Page 4 of 11



SBA Form 1391 (5-00) Ref 50 30

SBA Loan #7040527908Application #3000020655

 

LIMITS ON DISTRIBUTION OF ASSETS

 

●Borrower will not, without the prior written consent of SBA, make any
distribution of Borrower’s assets, or give any preferential treatment, make any
advance, directly or indirectly, by way of loan, gift, bonus, or otherwise, to
any owner or partner or any of its employees, or to any company directly or
indirectly controlling or affiliated with or controlled by Borrower, or any
other company.

 

EQUAL OPPORTUNITY REQUIREMENT

 

●If Borrower has or intends to have employees, Borrower will post SBA Form 722,
Equal Opportunity Poster (copy attached), in Borrower’s place of business where
it will be clearly visible to employees, applicants for employment, and the
general public.

 

DISCLOSURE OF LOBBYING ACTIVITIES

 

●Borrower agrees to the attached Certification Regarding Lobbying Activities

 

BORROWER’S CERTIFICATIONS

 

Borrower certifies that:

 

●There has been no substantial adverse change in Borrower’s financial condition
(and organization, in case of a business borrower) since the date of the
application for this Loan. (Adverse changes include, but are not limited to:
judgment liens, tax liens, mechanic’s liens, bankruptcy, financial reverses,
arrest or conviction of felony, etc.)

 

●No fees have been paid, directly or indirectly, to any representative
(attorney, accountant, etc.) for services provided or to be provided in
connection with applying for or closing this Loan, other than those reported on
SBA Form 5 Business Disaster Loan Application’; SBA Form 3501 COVID-19 Economic
Injury Disaster Loan Application; or SBA Form 159, ‘Compensation Agreement’. All
fees not approved by SBA are prohibited.

 

●All representations in the Borrower’s Loan application (including all
supplementary submissions) are true, correct and complete and are offered to
induce SBA to make this Loan.

 

●No claim or application for any other compensation for disaster losses has been
submitted to or requested of any source, and no such other compensation has been
received, other than that which Borrower has fully disclosed to SBA.

 

●Neither the Borrower nor, if the Borrower is a business, any principal who owns
at least 50% of the Borrower, is delinquent more than 60 days under the terms of
any: (a) administrative order; (b) court order; or (c) repayment agreement that
requires payment of child support.

 

●Borrower certifies that no fees have been paid, directly or indirectly, to any
representative (attorney, accountant, etc.) for services provided or to be
provided in connection with applying for or closing this Loan, other than those
reported on the Loan Application. All fees not approved by SBA are prohibited.
If an Applicant chooses to employ an Agent, the compensation an Agent charges to
and that is paid by the Applicant must bear a necessary and reasonable
relationship to the services actually performed and must be comparable to those
charged by other Agents in the geographical area. Compensation cannot be
contingent on loan approval. In addition, compensation must not include any
expenses which are deemed by SBA to be unreasonable for services actually
performed or expenses actually incurred. Compensation must not include charges
prohibited in 13 CFR 103 or SOP 50-30, Appendix 1. If the compensation exceeds
$500 for a disaster home loan or $2,500 for a disaster business loan, Borrower
must fill out the Compensation Agreement Form 159D which will be provided for
Borrower upon request or can be found on the SBA website.

 

●Borrower certifies, to the best of its, his or her knowledge and belief, that
the certifications and representations in the attached Certification Regarding
Lobbying are true, correct and complete and are offered to induce SBA to make
this Loan.

 





Page 5 of 11



SBA Form 1391 (5-00) Ref 50 30

SBA Loan #7040527908Application #3000020655

 

CIVIL AND CRIMINAL PENALTIES

 

●Whoever wrongfully misapplies the proceeds of an SBA disaster loan shall be
civilly liable to the Administrator in an amount equal to one-and-one half times
the original principal amount of the loan under 15 U.S.C. 636(b). In addition,
any false statement or misrepresentation to SBA may result in criminal, civil or
administrative sanctions including, but not limited to: 1) fines, imprisonment
or both, under 15 U.S.C. 645, 18 U.S.C. 1001, 18 U.S.C. 1014, 18 U.S.C. 1040, 18
U.S.C. 3571, and any other applicable laws; 2) treble damages and civil
penalties under the False Claims Act, 31 U.S.C. 3729; 3) double damages and
civil penalties under the Program Fraud Civil Remedies Act, 31 U.S.C. 3802; and
4) suspension and/or debarment from all Federal procurement and non-procurement
transactions. Statutory fines may increase if amended by the Federal Civil
Penalties Inflation Adjustment Act Improvements Act of 2015.

 

RESULT OF VIOLATION OF THIS LOAN AUTHORIZATION AND AGREEMENT

 

●If Borrower violates any of the terms or conditions of this Loan Authorization
and Agreement, the Loan will be in default and SBA may declare all or any part
of the indebtedness immediately due and payable. SBA’s failure to exercise its
rights under this paragraph will not constitute a waiver.

 

●A default (or any violation of any of the terms and conditions) of any SBA
Loan(s) to Borrower and/or its affiliates will be considered a default of all
such Loan(s).

 

DISBURSEMENT OF THE LOAN

 

●Disbursements will be made by and at the discretion of SBA Counsel, in
accordance with this Loan Authorization and Agreement and the general
requirements of SBA.

 

●Disbursements may be made in increments as needed.

 

●Other conditions may be imposed by SBA pursuant to general requirements of SBA.

 

●Disbursement may be withheld if, in SBA’s sole discretion, there has been an
adverse change in Borrower’s financial condition or in any other material fact
represented in the Loan application, or if Borrower fails to meet any of the
terms or conditions of this Loan Authorization and Agreement.

 

●NO DISBURSEMENT WILL BE MADE LATER THAN 6 MONTHS FROM THE DATE OF THIS LOAN
AUTHORIZATION AND AGREEMENT UNLESS SBA, IN ITS SOLE DISCRETION, EXTENDS THIS
DISBURSEMENT PERIOD.

 





Page 6 of 11



SBA Form 1391 (5-00) Ref 50 30

SBA Loan #7040527908Application #3000020655

 

PARTIES AFFECTED

 

●This Loan Authorization and Agreement will be binding upon Borrower and
Borrower’s successors and assigns and will inure to the benefit of SBA and its
successors and assigns.

 

RESOLUTION OF BOARD OF DIRECTORS

 

●Borrower shall, within 180 days of receiving any disbursement of this Loan,
submit the appropriate SBA Certificate and/or Resolution to the U.S. Small
Business Administration, Office of Disaster Assistance, 14925 Kingsport Rd, Fort
Worth, TX. 76155.

 

ENFORCEABILITY

 

●This Loan Authorization and Agreement is legally binding, enforceable and
approved upon Borrower’s signature, the SBA’s approval and the Loan Proceeds
being issued to Borrower by a government issued check or by electronic debit of
the Loan Proceeds to Borrower’ banking account provided by Borrower in
application for this Loan.

  

  /s/ James E. Rivera   James E. Rivera   Associate Administrator   U.S. Small
Business Administration

 

The undersigned agree(s) to be bound by the terms and conditions herein during
the term of this Loan, and further agree(s) that no provision stated herein will
be waived without prior written consent of SBA. Under penalty of perjury of the
United States of America, I hereby certify that I am authorized to apply for and
obtain a disaster loan on behalf of Borrower, in connection with the effects of
the COVID-19 emergency.

 



  Home Bistro Inc             /s/ Scher Duchman   Date: 06.17.2020   Scher
Duchman, Owner/Officer    

  

Note: Corporate Borrowers must execute Loan Authorization and Agreement in
corporate name, by a duly authorized officer. Partnership Borrowers must execute
in firm name, together with signature of a general partner. Limited Liability
entities must execute in the entity name by the signature of the authorized
managing person.



 





Page 7 of 11



SBA Form 1391 (5-00) Ref 50 30

SBA Loan #7040527908Application #3000020655

 

CERTIFICATION REGARDING LOBBYING

 

For loans over $150,000, Congress requires recipients to agree to the following:

 

1.Appropriated funds may NOT be used for lobbying.

 

2.Payment of non-federal funds for lobbying must be reported on Form SF-LLL.

 

3.Language of this certification must be incorporated into all contracts and
subcontracts exceeding $100,000.

 

4.All contractors and subcontractors with contracts exceeding $100,000 are
required to certify and disclose accordingly.



 





Page 8 of 11



SBA Form 1391 (5-00) 

SBA Loan #7040527908Application #3000020655

 

CERTIFICATION REGARDING LOBBYING

 

Certification for Contracts, Grants, Loans, and Cooperative Agreements

 

Borrower and all Guarantors (if any) certify, to the best of its, his or her
knowledge and belief, that:

 

(1) No Federal appropriated funds have been paid or will be paid, by or on
behalf of the undersigned, to any person for influencing or attempting to
influence an officer or employee of any agency, a Member of Congress, an officer
or employee of Congress, or an employee of a Member of Congress in connection
with awarding of any Federal contract, the making of any Federal grant, the
making of any Federal loan, the entering into of any cooperative agreement, and
the extension, continuation, renewal, or modification of any Federal contract,
grant, loan, or cooperative agreement.

 

(2) If any funds other than Federal appropriated funds have been paid or will be
paid to any person for influencing or attempting to influence an officer or
employee of any agency, a Member of Congress, an officer or employee of
Congress, or an employee of a Member of Congress in connection with this Federal
loan, the undersigned shall complete and submit Standard Form LLL, “Disclosure
Form to Report Lobbying,” in accordance with its instructions.

 

(3) The undersigned shall require that the language of this certification be
included in the award documents for all sub-awards at all tiers (including
subcontracts, sub-grants, and contracts under grants, loans, and co-operative
agreements) and that all sub-recipients shall certify and disclose accordingly.

 

This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into. Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by Section 1352, Title 31, U.S. Code. Any person who fails to file the
required certification shall be subject to a civil penalty of not less than
$10,000.00 and not more than $100,000.00 for each such failure.

 





Page 9 of 11



SBA Form 1391 (5-00) 

 

 



[ex10-1_001.jpg]

This Statement of Policy is Posted

 

In Accordance with Regulations of the

 

Small Business Administration

 

This Organization Practices

 



  

Equal Employment Opportunity

 

We do not discriminate on the ground of race, color, religion, sex, age,
disability or national origin in the hiring, retention, or promotion of
employees; nor in determining their rank, or the compensation or fringe benefits
paid them.

 

This Organization Practices

 

Equal Treatment of Clients

 

We do not discriminate on the basis of race, color, religion, sex, marital
status, disability, age or national origin in services or accommodations offered
or provided to our employees, clients or guests.

 

These policies and this notice comply with regulations of the

United States Government.

 

Please report violations of this policy to:

 



  Administrator  

Small Business Administration

Washington, D.C. 20416

  

In order for the public and your employees to know their rights under 13 C.F.R
Parts 112, 113, and 117, Small Business Administration Regulations, and to
conform with the directions of the Administrator of SBA, this poster must be
displayed where it is clearly visible to employees, applicants for employment,
and the public.

 

Failure to display the poster as required in accordance with SBA Regulations may
be considered evidence of noncompliance and subject you to the penalties
contained in those Regulations.

 

 

 

SBA FORM 722 (10-02) REF: SOP 9030 PREVIOUS EDITIONS ARE OBSOLETE
This form was electronically produced by Elite Federal Inc. U.S. GOVERNMENT
PRINTING OFFICE: 1994 0- 153-346 [ex10-1_002.jpg] 

 





Page 10 of 11



 

 



[ex10-1_001.jpg]

Esta Declaración De Principios Se Publica

 

De Acuerdo Con Los Reglamentos De La

 

Agencia Federal Para el Desarrollo de la Pequeña Empresa

 

 

Esta Organización Practica

 

Igual Oportunidad De Empleo

 

No discriminamos por razón de raza, color, religión, sexo, edad, discapacidad o
nacionalidad en el empleo, retención o ascenso de personal ni en la
determinación de sus posiciones, salarios o beneficios marginales.

 

Esta Organización Practica

 

Igualdad En El Trato A Su Clientela

 

No discriminamos por razón de raza, color, religión, sexo, estado civil, edad,
discapacidad o nacionalidad en los servicios o facilidades provistos para
nuestros empleados, clientes o visitantes.

 

Estos principios y este aviso cumplen con los reglamentos del Gobierno de los
Estados Unidos de América.

 

Favor de informar violaciones a lo aquí indicado a:

 

  Administrador   Agencia Federal Para el Desarrollo de la Pequeña Empresa  
Washington, D.C. 20416

  

A fin de que el público y sus empleados conozcan sus derechos según lo expresado
en las Secciones 112, 113 y 117 del Código de Regulaciaones Federales No. 13, de
los Reglamentos de la Agencja Federal Para el Desarrollo de la Pequeña Empresa y
de acuerdo con las instrucciones del Administrador de dicha agencia, esta
notificación debe fijarse en un lugar claramente visible para los empleados,
solicitantes de empleo y público en general. No fijar esta notificación según lo
requerido por los reglamentos de la Agencia Federal Para el Desarrollo de la
Pequeña Empresa, puede ser interpretado como evidencia de falta de cumplimiento
de los mismos y conllevará la ejecución de los castigos impuestos en estos
reglamentos.

 

 

 

 

 





SBA FORM 722 (10-02) REF: SOP 9030 PREVIOUS EDITIONS ARE OBSOLETE
This form was electronically produced by Elite Federal Inc. U.S. GOVERNMENT
PRINTING OFFICE: 1994 0- 153-346 [ex10-1_002.jpg] 

  

Page 11 of 11



 

 